IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


CITY OF PHILADELPHIA                       : No. 54 EM 2017
                                           :
                                           :
            v.                             :
                                           :
                                           :
CHARMAINE PRATER AND C/O ELLA              :
MASSARD PRATER, AN                         :
INCAPACITATED PERSON                       :
                                           :
                                           :
PETITION OF: CHARMAINE PRATER              :


                                      ORDER



PER CURIAM

      AND NOW, this 7th day of June, 2017, the “Petition of Allowance to Nun [sic] Pro

Tunc Reinstate” is DENIED.